
	
		II
		112th CONGRESS
		2d Session
		S. 3397
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2012
			Mr. Hatch (for himself,
			 Mr. Roberts, Mr. Cornyn, Mr.
			 Grassley, Mr. Enzi,
			 Mr. Coburn, Mr.
			 Crapo, Mr. Thune,
			 Mr. Burr, Mr.
			 Kyl, and Mr. McConnell)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit waivers relating to compliance with the work
		  requirements for the program of block grants to States for temporary assistance
		  for needy families, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Work Requirements for
			 Welfare Programs Act of 2012.
		2.FindingsCongress finds the following:
			(1)The bipartisan
			 1996 welfare reforms succeeded as a result of their pro-work focus, as
			 demonstrated by the following:
				(A)Research has
			 shown that 65 percent of families receiving welfare through the former Aid to
			 Families with Dependent Children (AFDC) program, which lacked effective work
			 requirements and was replaced by the 1996 welfare reform law (Public Law
			 104–193), remained on welfare for 8 or more years, and the average lifetime
			 receipt of welfare for families then receiving benefits was 13 years.
				(B)The 1996 welfare
			 reform law replaced the failed AFDC program with the Temporary Assistance for
			 Needy Families (TANF) block grant program, which made promoting work a central
			 focus of each State’s efforts to assist low-income parents in achieving
			 self-sufficiency.
				(C)The 1996 welfare
			 reforms resulted in—
					(i)significant
			 increases in the employment and earnings of single mothers;
					(ii)record declines
			 in welfare dependency as TANF rolls fell by more than 57 percent; and
					(iii)significant
			 reductions in child poverty in female-headed households, which even after the
			 impact of a deep recession are still below pre-reform levels.
					(2)The authors of
			 the 1996 welfare reforms did not intend for States to be able to
			 waive this pro-work focus, as indicated by the following:
				(A)In the 1996
			 welfare reform law, Congress created specific new work requirements for welfare
			 recipients.
				(B)In the 1996
			 welfare reform law, Congress allowed States some limited waiver authority over
			 only TANF State plan requirements which require the State to describe how they
			 intend to carry out various TANF program requirements.
				(C)In section 1115
			 of the Social Security Act, Congress specifically did not authorize States to
			 seek, or the Secretary of Health and Human Services to award, waivers involving
			 TANF work requirements. In section 415 of the Social Security Act, Congress
			 specified that any waivers subsequently approved could not waive features of
			 those work requirements.
				(D)In a
			 Congressional summary published immediately after enactment of the 1996
			 reforms, the authors of the 1996 welfare reform law summarized its intended
			 treatment of waivers as follows: Waivers granted after the date of
			 enactment may not override provisions of the TANF law that concern mandatory
			 work requirements..
				(3)The recent
			 Department of Health and Human Services Information Memorandum dated July 12,
			 2012, suggesting States may waive this pro-work focus should be immediately
			 withdrawn by the Obama Administration, or repealed through this legislation,
			 for the following reasons:
				(A)In the 16 years
			 since enactment of the 1996 welfare reforms, no previous Secretary of Health
			 and Human Services has ever asserted that he or she has authority to grant
			 waivers involving TANF work requirements.
				(B)Despite this
			 fact, and without any prior Obama Administration legislative proposal or
			 consultation with Congress, on July 12, 2012, the Department of Health and
			 Human Services unilaterally determined that the Secretary could permit States
			 to waive statutory work requirements for welfare recipients.
				(C)The Secretary
			 should repeal the July 12, 2012 Information Memorandum and make it clear once
			 again that States do not have authority to seek, and the Secretary does not
			 have the authority to grant, waivers of work requirements under the TANF
			 program, consistent with longstanding interpretation of TANF law.
				3.Prohibition on
			 TANF waivers relating to compliance with the TANF work requirements
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of Health and Human Services may not do the following:
				(1)Finalize,
			 implement, enforce, or otherwise take any action to give effect to the
			 Information Memorandum dated July 12, 2012 (Transmittal No.
			 TANF–ACF–IM–2012–03), or to any administrative action relating to the same
			 subject matter set forth in the Information Memorandum or that reflects the
			 same or similar policies as those set forth in the Information
			 Memorandum.
				(2)Authorize,
			 approve, renew, modify, or extend any experimental, pilot, or demonstration
			 project under section 1115 of the Social Security Act (42 U.S.C. 1315) that
			 waives compliance with a requirement of section 407 of such Act (42 U.S.C. 607)
			 through a waiver of section 402 of such Act (42 U.S.C. 602) or that provides
			 authority for an expenditure which would not otherwise be an allowable use of
			 funds under a State program funded under part A of title IV of such Act (42
			 U.S.C. 601 et seq.) with respect to compliance with the work requirements in
			 section 407 of such Act to be regarded as an allowable use of funds under that
			 program for any period.
				(b)Rescission of
			 waiversAny waiver relating to the subject matter set forth in
			 the Information Memorandum or described in subsection (a)(2) that is granted
			 before the date of the enactment of this Act is hereby rescinded and shall be
			 null and void.
			
